DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment, filed 06/29/2022, has been entered.  Claims 13-17, 19, and 21-31 are now pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17, 19, 21, 22, and 25- 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20100047674 A1, as cited in IDS filed on 3/24/2021).
Regarding claim 13 and 30, Ryu discloses a pouch cell (100, battery cell [0004]) comprising: at least one connection electrode (110, 120, electrode terminal, cathode, anode terminal [0021]), the pouch cell (100) being electrically contactable ([0021]) via the at least one connection electrode (110, 120); a current interrupter (200, 300) configured, by virtue of a thermally induced change in a geometric dimensioning ([0042]) of the current interrupter (200, 300), at least temporarily to interrupt drawing of current ([0042]) via the at least one connection electrode (110, 120).  Ryu teaches the at least one connection electrode (110, 120) includes an inner portion (213, upper connection terminal [0044]) and an outer portion (214, lower connection terminal [0044]), wherein the inner portion (213) surrounded by an outer enclosure (battery case [0007] & [0020]) of the pouch cell (100) and the outer portion (214), at least in sections, is situated outside (may be connected as external input or output terminals of [0021]) the outer enclosure (battery case).  While Ryu further discloses the pouch cell (100) and appears to teach that portions of the structure are positionally fixed relative to each other (see, e.g., paragraph 42), Ryu does not specifically teach that inner portion and the outer portion are positionally fixed in relation to the outer enclosure or positionally fixed with respect to one another (figs. 3 and 4 show that the inner portion and outer portion are not fixed relative to each other during current interruption).  However, it would have been obvious by one ordinarily skilled in the art before the effective filing date to modify the embodiment of Ryu so that the inner portion (213) and the outer portion (214) are positionally fixed in relation to the outer enclosure (battery case) as the positioning of the outer enclosure is not specified and Ryu specifically teaches that the switch is applied to a battery in a case, and thus it would be obvious to provide a structure fixed relative to the case as it is mounted within.
Regarding claim 14, Ryu further discloses the pouch cell (100) as recited in claim 13, wherein the current interrupter (200, 300) includes a material (212) shrinking in size with an increase in temperature ([0042]), thus one ordinarily skilled in the art would know that the material has a negative coefficient of thermal expansion and the thermally induced change in the geometric dimensioning (212 shrinks with increase of temperature [0042]) is brought about by a change in a pouch cell (100) temperature ([0042]).
Regarding claim 15, Ryu further discloses the pouch cell (100) as recited in claim 13, wherein the current interrupter (200, 300) is arranged at the at least one connection electrode (110, 120, [0044]) or is part of the at least one connection electrode (110, 120, [0044]).
Regarding claim 16, Ryu further discloses the pouch cell (100) as recited in claim 13, wherein the current interrupter (200, 300) is configured in such a way that a current interruption ([0042]) is brought about by thermal shrinkage of a material (212; shrinkage of 212 when 100 is overheated [0042]) of the current interrupter (200, 300).
Regarding claim 17, Ryu further discloses the pouch cell (100) as recited in claim 16, wherein the current interruption ([0042]) occurs if a pouch cell (100) temperature exceeds a predefined temperature threshold ([0017] & [0042]).
Regarding claim 19, Ryu further discloses the pouch cell (100) as recited in claim 18, but does not teach wherein the inner portion is completely surrounded by the outer enclosure. 
However, it would have been anticipated by one ordinarily skilled in the art before the effective filing date to modify the embodiment of Ryo so that the inner portion (213) is completely surrounded by the outer enclosure (battery case).
Regarding claim 21, Ryu further discloses the pouch cell (100) as recited in claim 13, wherein the current interrupter (200, 300) is part of an electrical circuit ([0026]) into which the pouch cell (100) itself is electrically integrated ([0052]).
Regarding claim 22, Ryu further discloses the pouch cell (100) as recited in claim 21, wherein the current interrupter (200, 300) is in series connection in the electrical circuit ([0026] & [0052]).
Regarding claim 25, Ryu further discloses the pouch cell (100) as recited in claim 13, wherein the current interrupter (200, 300) is configured to reversibly interrupt drawing of current ([0025] & [0046]) via the at least one connection electrode (110, 120).
Regarding claim 26, Ryu discloses a rechargeable battery pack (secondary battery pack [0032] - [0033]) comprising the pouch cell (100) as recited in claim 13.
Regarding claim 27, Ryu discloses the rechargeable battery pack (secondary battery pack, small-sized battery pack or middle- or large size battery pack constructed for vehicles [0032]-[0033]) as recited in claim 26. However, it would have been obvious to one ordinarily skilled in the art before the effective filing date to use the small-sized battery pack as a power source for an electrical hand-held power tool, like a mobile device ([0002]), as it is well-known batteries can be used for this purpose.
Regarding claim 28, Ryu disclosed the pouch cell as recited in claim 13 further comprising an active layer electrically connected to the connection electrode (110, 120, electrode terminal, cathode, anode terminal [0021]),
Regarding claim 29, Ryu discloses pouch cell as recited in claim 13 wherein the active layer is completely surrounded by an outer enclosure (battery case [0007] & [0020]).
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20100047674 A1, as cited in IDS filed on 3/24/2021) as applied to claim 13 above, and further in view of Tamura (JP 2017139128 A – machine translation cited in IDS filed on 03/24/2021).
Regarding claim 23, Ryu further discloses the pouch cell (100) as recited in claim 14, but does not disclose wherein the material includes zirconium tungstate.
	Tamura teaches zirconium tungstate is a material used in electrodes in batteries ([0001] & [0019]) that has a negative thermal expansion coefficient, it contracts as the temperature rises ([0019]). 
Ryu and Tamura are analogous in the field of secondary batteries because they both use material that shrinks with the increase of temperature in the electrodes. Thus, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the material of Ryu with the selection of the material particles zirconium tungstate of Tamura, so the material shrinks when heated, which would result in the disconnection sought by Ryu.  
Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Kim, U.S. Publication No. 2018/0062151 (cited in IDS).
Regarding claim 24, Ryu further discloses the pouch cell (100) as recited in claim 14, but does not disclose wherein the material has an electrical conductivity of greater than 1x10^5 siemens per meter. 
	However, Ryu teaches a material (212) that is connected to an electric wire connection part (210), but does not specify the electrical conductivity of the material. 
	Kim provides a similar structure, using copper/zinc as a material, which has a conductivity satisfying the values claimed.  As such, it would be obvious to one of ordinary skill in the art to modify the structure of Ryu by selecting materials such as those of Ryu with a conductivity as claimed, because such as structure is known.
	Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to specify the minimum electrical conductivity of the material of Ryu. 
Regarding claim 31,  Ryu discloses a pouch cell (100, battery cell [0004]) comprising: at least one connection electrode (110, 120, electrode terminal, cathode, anode terminal [0021]), the pouch cell (100) being electrically contactable ([0021]) via the at least one connection electrode (110, 120); a current interrupter (200, 300) configured, by virtue of a thermally induced change in a geometric dimensioning ([0042]) of the current interrupter (200, 300), at least temporarily to interrupt drawing of current ([0042]) via the at least one connection electrode (110, 120).  Ryu teaches the at least one connection electrode (110, 120) includes an inner portion (213, upper connection terminal [0044]) and an outer portion (214, lower connection terminal [0044]), wherein the inner portion (213) surrounded by an outer enclosure (battery case [0007] & [0020]) of the pouch cell (100) and the outer portion (214), at least in sections, is situated outside (may be connected as external input or output terminals of [0021]) the outer enclosure (battery case).  While Ryu further discloses the pouch cell (100) and appears to teach that portions of the structure are positionally fixed relative to each other (see, e.g., paragraph 42), Ryu does not specifically teach that inner portion and the outer portion are positionally fixed in relation to the outer enclosure or positionally fixed with respect to one another (figs. 3 and 4 show that the inner portion and outer portion are not fixed relative to each other during current interruption).  However, it would have been obvious by one ordinarily skilled in the art before the effective filing date to modify the embodiment of Ryu so that the inner portion (213) and the outer portion (214) are positionally fixed in relation to the outer enclosure (battery case) as the positioning of the outer enclosure is not specified and Ryu specifically teaches that the switch is applied to a battery in a case, and thus it would be obvious to provide a structure fixed relative to the case as it is mounted within.  Ryu teaches a material (212) that is connected to an electric wire connection part (210), but does not specify the electrical conductivity of the material. 
	However, Ryu does not specify the electrical conductivity of the material.
	Kim provides a similar structure, using copper/zinc as a material, which has a conductivity satisfying the values claimed.  As such, it would be obvious to one of ordinary skill in the art to modify the structure of Ryu by selecting materials such as those of Ryu with a conductivity as claimed, because such as structure is known.
	Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to specify the minimum electrical conductivity of the material of Ryu. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/20/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 in view of Ryu (cited in IDS) and Tamura (JP 2017139128 A – machine translation cited in IDS filed on 03/24/2021).
Applicant’s amendments for the 35 USC 112(b) rejections of claims 12-27 have been acknowledged, and accordingly the rejections are withdrawn.
Applicant argues that the rejections should be withdrawn because of dependency over claim 13 (previously claim 20) wherein Ryu does not anticipate “the inner portion and outer portion being positionally fixed in relation to the outer enclosure…”.  This argument is persuasive with respect to 35 U.S.C. 102(a)(1), however, a new rejection under 35 U.S.C. 103 is applied above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHRISTIAN STUART WYROUGH whose telephone number is 571-272-4806. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728